755 F.2d 933
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.FIFI TAFT ROCKEFELLER, PLAINTIFF-APPELLANT,v.BARRY BRENNAN, POLICE OFFICER, DEFENDANT-APPELLEE.
NO. 84-3438
United States Court of Appeals, Sixth Circuit.
1/11/85

ORDER
BEFORE:  ENGEL, KEITH, and MARTIN, Circuit Judges.


1
This matter is before the Court upon consideration of the appellee's motion to dismiss the appeal.  Appellant has not responded thereto.


2
It appears from the record that the judgment was entered April 27, 1984.  The notice of appeal filed on June 4, 1984 was seven days late.  Rule 4(a) and 26(a), Federal Rules of Appellate Procedure.


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Rule 4(a), Federal Rules of Appellate Procedure, is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.  Peake v. First Nat. Bank and Trust Co. of Marquette, 717 F.2d 1016 (6th Cir. 1983).


4
It is ORDERED that the motion to dismiss be granted and the appeal be and hereby is dismissed.  Rule 8, Rules of the Sixth Circuit.